353 S.W.3d 363 (2011)
STATE of Missouri, Respondent,
v.
Joseph M. THOMAS, Appellant.
No. ED 95460.
Missouri Court of Appeals, Eastern District, Division One.
October 18, 2011.
Rehearing Denied November 22, 2011.
Frederick J. Ludwig, Andrew R. Gilfoil, Ashley M. Rothe, Tanya M. Maerz, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.


*364 ORDER

PER CURIAM.
Joseph M. Thomas ("Defendant") appeals from the trial court's judgment, following a bench trial, convicting him of two counts of third-degree domestic assault and one count of violation of a protection order. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).